per curiam:
El 8 de marzo de 2002, la Leda. Carmen H. Carlos, directora de la Oficina de Inspección de Notarías (ODIN), nos sometió un informe sobre el estado de la nota-ría de la Leda. María E. Gómez Velázquez. Del referido informe surge la existencia de múltiples y serias deficien-cias en los Protocolos de dicha notario correspondientes a los años 1997,1998 y 1999, consistentes en falta de encua-dernación; carencia de las firmas e iniciales de compare-cientes, en particular de un testamento; falta de la firma de la propia notario; no cancelación de los sellos correspon-dientes, y la juramentación del testimonio de un hermano de la referida notario.
En vista de dicho Informe, mediante Resolución de 5 de abril de 2002, le concedimos un término a la licenciada *924Gómez Velázquez para que se expresara al respecto.(1) Re-accionando a dicha Resolución, la licenciada Gómez Veláz-quez, mediante moción de fecha 9 de mayo de 2002, le in-formó al Tribunal, en lo pertinente, que “todos los señalamientos [de la Oficina de Inspección de Notarías] fueron corregidos, estando todo al día”.
En vista a ello, el 14 de junio de 2002, le concedimos un término a la Oficina de Inspección de Notarías para que se expresara sobre lo informado por la licenciada Gómez Velázquez. Mediante un escrito de 4 de noviembre de 2002, ODIN nos informó, en lo pertinente, que no era correcto que las deficiencias habían sido corregidas por la licen-ciada Gómez Velázquez y que se solicitaba del Tribunal que tomara “las acciones cautelares y correctivas que estime necesarias”.
Ante esta situación, el 6 de diciembre de 2002 le conce-dimos el término de treinta días a la licenciada Gómez Ve-lázquez para que corrigiera las deficiencias señaladas y para que mostrara “causa por la cual no debería ser disci-plinada, por haberle informado a este Tribunal que todos los señalamientos de deficiencias habían sido corregidos cuando esto no correspondía a la realidad”. (Enfasis suplido.)(2)
A pesar del tiempo transcurrido, la Leda. María E. Gó-mez Velázquez no ha comparecido ante este Tribunal en cumplimiento de la Resolución emitida.
*925Resulta obvio que a la Leda. María E. Gómez Velázquez no le interesa continuar practicando la honrosa profesión de abogado en nuestra jurisdicción.
Reiteradamente hemos expresado que los abogados tie-nen la ineludible obligación de responder diligentemente a los requerimientos de este Tribunal y que no toleraremos la incomprensible y obstinada negativa de un miembro de nuestro foro de cumplir con las órdenes de este Tribunal. In re Guemárez Santiago I, 146 D.P.R. 27 (1998). En el presente caso existe un agravante adicional: la ausencia de una explicación satisfactoria respecto al hecho de haberle brindado a este Tribunal información que no es correcta; situación que no estamos en disposición de tolerar.
Por las razones antes expresadas, procede separar, de forma inmediata e indefinida, del ejercicio de la profesión de abogado y de la notaría de la Leda. María E. Gómez Velázquez, hasta que otra cosa disponga este Tribunal. Le imponemos a ésta el deber de notificar a todos sus clientes de su presente inhabilidad de seguir representándolos, de-volver cualesquiera honorarios recibidos por trabajos no realizados e informar oportunamente de su suspensión a los distintos foros judiciales y administrativos del País. De-berá, además, certificarnos dentro del término de treinta días a partir de su notificación el cumplimiento de estos deberes. El Alguacil de este Tribunal procederá a incau-tarse de la obra notarial de María E. Gómez Velázquez, incluyendo su sello notarial, y entregarla a la Oficina de Inspección de Notarías para el correspondiente examen e informe a este Tribunal.

Se dictará Sentencia de conformidad.

El Juez Presidente Señor Andréu García no intervino.

 Dicha Resolución fue notificada a la notario por correo certificado, siendo recibida por la Sra. Julie Figueroa Díaz, quien, aparentemente, es la secretaria de la licenciada Gómez Velázquez.


 Dicha Resolución fue notificada a la notario por correo certificado, existiendo constancia de que fue 'efectivamente recibida, el 16 de diciembre de 2002, por la misma persona, esto es, la Sra. Julie Figueroa Díaz.